 

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

YEHUDA HERSKOVIC, Case No.: 1:2019cv03372

Plaintiff, SUPPLEMENTAL
DECLARATION OF DANIEL
-against- REED RE MOTION TO
COMPEL CONTRACTUAL
VERIZON WIRELESS, ARBITRATION AND STAY
ACTION

Defendant.
Case Removed: June 6, 2019

 

 

SUPPLEMENTAL DECLARATION OF DANIEL REED IN SUPPORT OF MOTION TO
COMPEL CONTRACTUAL ARBITRATION AND STAY ACTION

 

I, Daniel Reed, hereby declare as follows:

1, I am over the age of 18 and am competent to testify to the facts declared below,
and could testify truthfully thereto if required. I am currently employed by Verizon Wireless as
a Senior Analyst. I have been employed by Verizon Wireless since 2005. In my capacity as a
Senior Analyst, I provide services to Cellco Partnership d/b/a Verizon Wireless (“Verizon
Wireless”). Specifically, I assist with the handling of consumer disputes for Verizon Wireless,
among other things.

2. In preparing this Supplemental Declaration, I have relied on my personal
knowledge of, and experience in, the business operations of Verizon Wireless as well as a review
of Verizon Wireless’s business records. Verizon Wireless’s business records are made in the
regular course of business, at or near the time of the act, conditions or events described in the

documents, and by or from information provided by a person with knowledge of the act,
 

conditions or event. The attached Exhibits 1 and 2 are true and correct copies of Verizon
Wireless’s business records.

a. I offer this Supplemental Declaration to address the request made by the Court at
the initial status conference on September 10, 2019 for the sales receipt and customer agreement
that Plaintiff Yehuda Herskovic (“Plaintiff”) executed at 100 Wall Street, New York, NY for his
phone number ending in 4565.

4, On December 8, 2016, at a third-party Verizon Wireless retail store located at 100
Wall Street, New York, NY, Plaintiff executed a sales receipt for equipment and services in
connection with phone numbers ending in 4565 and 6897. Attached hereto as Exhibit A is a true
and correct copy of this sales receipt executed by Plaintiff on December 8, 2016.

5, Attached hereto as Exhibit B is a true and correct copy of the Verizon Wireless
Customer Agreement in effect on December 8, 2016 when Exhibit A was executed.

I declare under penalty of perjury under the laws of the United States that the foregoing is
true and correct.

Executed on September al, 2019 at Irvine, California.

22

Daniel Reed

 

ht
